On the court’s own motion, appeal taken as of right from an order of Family Court, Herkimer County, entered May 14,1985, transferred to the Appellate Division, Fourth Department, which, in the event that an appeal as of right to that court does not lie, may treat the notice of appeal as an application for permission to appeal to that court (Family Ct Act § 1112; Matter of Jane PP. v Paul QQ., 64 NY2d 15). A direct appeal to this court does not lie where questions other than the constitutionality of a statutory provision are involved (Matter of Merced v Fisher, 38 NY2d 557; see, NY Const, art VI, § 5 [b]).
Motion for a stay dismissed as academic.